UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1677


UNDER SEAL 1; UNDER SEAL 2,

                Plaintiffs - Appellants,

          v.

UNDER SEAL 3; UNDER SEAL 4; UNDER SEAL 5; UNDER SEAL 6;
UNDER SEAL 7; UNDER SEAL 8; UNDER SEAL 9; UNDER SEAL 10;
UNDER SEAL 11,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-00153-RDB)


Submitted:   November 22, 2013              Decided:   December 5, 2013


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Under Seal 1 and Under Seal 2, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Under   Seal   1    and    Under   Seal   2   seek    to    appeal   the

district     court’s   order    dismissing     their     civil     action.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on February 13, 2013.          The notice of appeal was filed, at the

earliest, on April 17, 2013.           Because Appellants failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                  We dispense with

oral   argument    because     the    facts   and    legal      contentions     are

adequately    presented   in    the    materials     before     this   court    and

argument would not aid the decisional process.



                                                                        DISMISSED




                                        2